Citation Nr: 1548816	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1953 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claims for entitlement to service connection for PTSD and bilateral hearing loss and tinnitus. 

The Veteran filed a timely Notice of Disagreement in September 2011 and a de novo review was completed by a decision review officer (DRO) and Statement of the Case issued in June 2014.  In August 2014, the Veteran submitted a VA Form 9 stating that he was only appealing the issues of entitlement to service connection for PTSD and bilateral hearing loss.  In September 2015, the Veteran's representative submitted a VA Form 646 indicating that the issues on appeal included entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus.  As this filing occurred more than 60 days after the issuance of the Statement of the Case and more than one year after the issuance of the rating decision on appeal, it is untimely to the extent it could be interpreted as a substantive appeal.  VA has additionally not taken action that would lead the Veteran to believe that this issue remained on appeal and that the untimeliness of the substantive appeal had been waived.  C.f. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).  Finally, the Board notes that an appellate brief presentation submitted by the Veteran's representative only lists entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder as the issues on appeal.  Therefore, the Board finds that an appeal of the issue of entitlement to service connection for tinnitus is not currently before it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain outstanding private and VA treatment records and service personnel records, schedule the Veteran for a VA examination, and provide the Veteran with a supplemental VA medical opinion.

As part of his claim for entitlement to service connection for bilateral hearing loss, the Veteran stated that while a great deal of his service was as an accounting and finance staff officer, he also served for periods as a flight line control officer, where he was exposed to loud reciprocating engine noise, sometimes without hearing protection, and after returning from Vietnam, as a firing range officer at Wright-Patterson Airforce base, where he was further exposed to excessive noise from munitions.  Currently, the Veteran's service personnel records, other than his DD Form 214, have not been associated with the claims file.  These records could potentially confirm the Veteran's reports of such service, and would help to substantiate the in-service element of his claim.  Therefore, on remand, the AOJ should utilize all efforts to obtain these files.

The Veteran was provided with a VA examination with respect to his claim for entitlement to service connection for an acquired psychiatric disorder in April 2011.  At that time, after reviewing the claims file and interviewing the Veteran, the VA examiner provided an opinion that the Veteran did not have symptoms which were clinically significant enough to rise to the level of a mental health diagnosis.  The Veteran submitted a statement with his July 2011 Notice of Disagreement indicating that he experiences memory problems and that he forgot to present relevant evidence to the VA examiner which he had brought with him to the examination.  The Veteran stated that he brought the information to the VA examiner the next day, but that it was returned to him (the Veteran) in the same envelope that he had provided, with no indication that it had been seen by the examiner.  This evidence is included in the claims file, and provides a description of symptoms that are arguably more severe than those recorded in the VA examination report.  The April 2011 report notes the Veteran's description of sleep interrupted by noise and difficulty returning to sleep after waking, with the examiner concluding that this did not interfere with social and occupational functioning over the years.  In a statement submitted after the examination, the Veteran reported problems with jerking awake when he is touched while sleeping, stating that he has struck individuals who have touched him while he was sleeping on flights.  The Veteran reports that this began during his service in Vietnam, and states that this reaction is why he does not stay at his girlfriend's house or she at his, and why he stays in separate rooms from his scuba diving friends when traveling.  As the severity of psychiatric symptoms and the presence of an acquired psychiatric disorder are key elements at issue for the present appeal, this information should be forwarded to the April 2011 VA examiner, or to another suitably qualified medical professional, for an addendum opinion.

The Veteran has not yet been provided with a VA examination with regard to his claim of entitlement to service connection for bilateral hearing loss.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A December 2010 VA audiological note indicates that the Veteran wears hearing aids, and a July 2010 VA treatment record indicates that a December 2009 private audiological evaluation demonstrated the need for new hearing aids.  The Veteran competently stated, in his Notice of Disagreement, that he was exposed to significant noise during service through duties as a flight line control officer and firing range officer.  The Veteran further asserted that the noise from the firing range and from the aircraft had a negative impact on his overall hearing.  Therefore, the Board has determined that the Veteran should be afforded a VA examination and medical opinion in connection with his claim for entitlement to service connection for bilateral hearing loss; on remand, such should be provided.

As the Board is remanding for other development, the AOJ should take efforts to associate any outstanding VA treatment records and relevant private treatment records with the claims file.  Specifically, the most recent VA treatment record in the electronic claims file dates from December 2010, and was part of a March 2011 production of records by the Veterans Health Administration.  As nearly five years have passed since then, and there is no indication that the Veteran's treatment with VA has ended, it is likely that additional records of VA treatment remain outstanding.  On remand, all VA treatment records from December 2010 to the present should be requested.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, the most recent treatment record from the Veteran's private healthcare provider, K.P., dates from April 2011.  As continued audiological and other treatment is relevant to the current case, the AOJ should request these records, after obtaining any necessary authorization from the Veteran.

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records from December 2010 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Request that the Veteran provide an updated signed release for records of private treatment through K.P.  After securing any necessary written authorization from the Veteran, request that K.P. send any and all records of the Veteran's treatment from April 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

3.  Request the Veteran's complete service personnel records from any appropriate source and associate them with the claims file.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

4.  After completing the aforementioned development, and associating all records produced with the claims file, schedule the Veteran for an examination with a VA audiologist to determine the nature and etiology of any present bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should first determine whether the Veteran currently has a hearing loss "disability" for VA purposes, or has had such a disability at any point during the relevant appeal period (February 2011 to present).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385 .

If a current hearing loss disability is found, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current hearing loss disability is related, at least in part, to in-service noise exposure.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, or to medical literature or treatise as needed.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development requested in parts one through three, and associating all records produced with the claims file, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide opinions on the following:

a.  Provide a diagnosis for any acquired psychiatric disorder which at least as likely as not (50 percent probability or greater) currently exists or was present at any point during the relevant appeal period (February 2011 to present).

The examiner is asked to address the Veteran's submitted lay statements describing forgetfulness and a tendency to jerk awake and strike out when he is touched during sleep.

*If it is found that the Veteran's symptoms do not rise to the level of an Axis I mental health disorder in accordance with the DSM-IV or DSM-V, the examiner should reference the relevant medical literature in explaining why he/she came to such a conclusion.

b.  For any disability identified above, state whether it is at least as likely as not (50 percent or greater probability), that the acquired psychiatric disorder diagnosed in part (a) arose during or was caused by military service?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

6.  After completing the above, review the completed medical reports to ensure responsiveness to, and compliance with the directives of this remand and implement corrective procedures as needed.  

7.  Thereafter, conduct any additional development deemed necessary, then readjudicate the issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




